                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               NORTHERN DIVISION


DANIEL FELIX, Homeless Cats of               )
Hatteras Island, NC, Non-Property            )
Animals of Hatteras Island, NC               )
                      Plaintiff,             )
                                             )
v.                                           )   JUDGMENT
                                             )
                                             )   No. 2:21-CV-7-FL
DOUG DOUGHTIE, Sheriff, in his               )
official and individual capacity,            )
DONAVAN RUTH, in his official and            )
individual capacity, DARE COUNTY,            )
NORTH CAROLINA, ROBERT OUTTEN, )
Dare County Attorney, in his official and    )
individual capacity, ROBERT WOODARD )
Dare County Board of Commissioner            )
Chairman, in his official and individual     )
capacity, WALLY OVERMAN, Dare                )
County Board of Commissioner Chairman )
in his official and individual capacity      )
ROB ROSS, Dare County Board of               )
Commissioner, in his official and individual )
capacity STEVE HOUSE, Dare                   )
County Board of Commissioner, in his         )
official capacity and individual capacity;   )
JIM TOBIN, Dare County Board of              )
Commissioner, in his official capacity and )
individual capacity; DANNY COUCH,            )
Dare County Board of Commissioner, in        )
his official capacity and individual         )
capacity; ERVIN BATEMAN, Dare                )
County Board of Commissioner, in his         )
official capacity and individual capacity;   )
ANDREW WOMBLE, District Attorney, )
in his official capacity and individual      )
capacity; JEFF CRUDEN, District Attorney, )
in his official capacity and individual      )
capacity; JENNIFER BLAND, District           )
Attorney, in her official capacity and       )
individual capacity; JOSH STEIN,             )
NC Attorney General, in his official         )
capacity and individual capacity;            )
ROY COOPER, NC Governor, in his              )
official capacity and individual capacity;   )
GOVERNOR MCCRORY, NC Governor,               )
 in his official capacity and individual     )
capacity,                                    )
                         Defendants.         )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendants’ motions to dismiss and plaintiffs’ motions to amend their
complaint, for emergency injunctive relief, for court ordered discovery prior to disposition of
any motion to dismiss, and for extended time to complete service of process in conjunction with
compelling defendants to disclose their registered service of process agents.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
June 8, 2021, and for the reasons set forth more specifically therein, the court GRANTS
defendants’ motions to dismiss. Claims by and on behalf of the animal plaintiffs are
DISMISSED WITHOUT PREJUDICE for lack of jurisdiction and for failure to comply with the
rules of this court. All claims against Dare County defendants are DISMISSED WITH
PREJUDICE and claims as to all other defendants are DISMISSED WITHOUT PREJUDICE.
Plaintiffs’ motions are DENIED.

This Judgment Filed and Entered on June 8, 2021, and Copies To:
Daniel Felix (via US mail) P O Box 544, Frisco, NC 27936-0544
Brian F. Castro (via CM/ECF Notice of Electronic Filing)
Kathryn H. Shields (via CM/ECF Notice of Electronic Filing)
Bryan G. Nichols (via CM/ECF Notice of Electronic Filing)


June 8, 2021                         PETER A. MOORE, JR., CLERK

                                       /s/ Sandra K. Collins
                                     (By) Sandra K. Collins, Deputy Clerk
